Hon. T. M. Trimble           Opinion No. O-4549-A
First Assistant              Re: Signaturesfor Independent
State Superintendent              School District Vouchers.
Austin, Texas
Dear Sir:
          In our Opinion No. O-4549, we unfortunatelyover-
looked that part of Article 2832, Revised Civil St&ntes
providing that "said bond (of the treasurer of independent
school districts having more than 150 scholastics)shall
be payable to the President of the Board and his successors
in office conditionedfor the faithful discharge of the
treasurerIsduties and the payment of the funds received by
him upon the draft of the President of the School Board
drawn upon order, duly entered, of the Board of Trustees.
 Said bond shall be further conditionedthat the treasurer
shall safely keep and faithfully disburse all funds coming
Into his hands as treasurer, and shall faithfully pay over
to his successorall balanaes remaining in his hands."
          Under the express provision of the statute a bona   I
made in compliancetherewith requires the treasurer or de-     ?
pository to pay only the draft of the President of the
School Board drawn upon order duly entered of the Board of
Trustees. We accordinglywithdraw our said Opinion No.
4549 and advise that it Is mandatory for the President of
the Board of Trustees of the IndependentSchool District to
sign the checks and vouchers of the district and the treas-
urer or depository may not be aompelled to honor or pay
checks or vouchers signed by anyone else. Furthermore,these
drafts signed by the President of the Board must be supported
by orders duly entered of the Board of Trustees.
APPROVED JuN 16, 1942        Yours very truly
/s/ Grover Sellers           ATTORNEY GENERAL OF TEXAS
FIRSI!ASSISTANT              By /s/ Glenn R. Lewis
ATTORNEY GENERAL             Glenn R. Lewis, Assistant
APPROVED:OPINION COMMITTEE
BY:      Bk83,CHAIRMAN
GRL:BT:wb